Appeal by the *344defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered February 2, 1999, convicting him of criminal possession of a controlled substance in the third degree (two counts) and criminally using drug paraphernalia in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (West, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence seized pursuant to a search warrant.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People demonstrated that the confidential informant who provided information to the police was reliable and had personal knowledge of the unlawful activity alleged in the application, as the information was corroborated by the personal observations of a police officer who utilized the informant in conducting a controlled drug “buy” at the subject location (see, generally, People v DiFalco, 80 NY2d 693; People v Comforto, 62 NY2d 725; People v Williams, 247 AD2d 415; cf, People v Burks, 134 AD2d 604). Accordingly, probable cause was established for the issuance of the search warrant. Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.